ON PETITION FOR REHEARING GRANTED
PER CURIAM.
This cause is before us on petition for rehearing to reconsider our decision quashing the decision of the District Court of Appeal, Second District, reported as Owen v. Cheney, 238 So.2d 650. The decision sought to be reviewed was alleged to conflict with City of Orlando v. Johnson, 160 Fla. 622, 36 So.2d 209 (1948), and City of Orlando v. Natural Gas and Appliance Company, 57 So.2d 853 (Fla.1952).
Rehearing is granted; oral argument is dispensed with. After carefully reconsidering the briefs and the record arising from this cause, we have come to the conclusion that the decision of the District Court is correct.
Accordingly, the writ of certiorari heretofore issued should be, and the same is, hereby discharged, and our original opinion is hereby withdrawn.
It is so ordered.
ERVIN, CARLTON, ADKINS and DEKLE, JJ., concur.
BOYD, J., dissents and adheres to former opinion filed June 23, 1971.
ROBERTS, C. J., and McCAIN, J., dissent and concur with BOYD, J.